Per Curiam.
A careful perusal of tbe record leaves us witb tbe impression tbat no reversible error bas been shown, and tbat tbe verdict and judgment should be upheld. However, it appears tbat tbe affidavit, upon- which tbe order of appeal in forma pauperis was allowed, was not made during tbe term or within five days thereafter as required by C. S., 649. See Powell v. Moore, 204 N. C., 654, 169 S. E., 281; McIntire v. McIntire, 203 N. C., 631, 166 S. E., 732. This defeats our jurisdiction. Berwer v. Ins. Co., 210 N. C., 814, 188 S. E., 618; S. v. Mitchell, 221 N. C., 460. “Giving bond on appeal, or granting leave to appeal without bond, are jurisdictional, and, unless tbe statute is complied witb, tbe appeal is not in this Court, and we can take no cognizance of tbe case, except to dismiss it from our docket.” Honeycutt v. Watkins, 151 N. C., 652, 65 S. E., 762.
Appeal dismissed.